Citation Nr: 1755846	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  15-27 292A	)	
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD) and depression.

2.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type 2.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. Bates, Associate Counsel
INTRODUCTION

The Veteran served on active duty from January 1970 to February 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from the Waco, Texas, Regional Office (RO).  

The Board acknowledges that the scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's reported symptoms.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009).  For these reasons, the matters on appeal have been characterized as indicated on the title page. 

The issue of entitlement to service connection for coronary artery disease (CAD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for any appropriate action.  38 C.F.R. § 19.9(b) (2017). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).  

The issues of entitlement to an increased initial rating for diabetes and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The Veteran has not been competently diagnosed with an acquired psychiatric disability during the pendency of his claim. 



CONCLUSION OF LAW

The criteria to establish entitlement to service connection for an acquired psychiatric disability have not been met.  38 U.S.C. §§ 1110, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran seeks entitlement to service connection for an acquired psychiatric disability, to include PTSD and depression.  Service connection may be granted for a disease or injury incurred in or aggravated by service.  38 U.S.C. § 1110 (2012).  Establishing service connection generally requires (1) the existence of a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

To establish entitlement to disability compensation for PTSD, a claimant must present (1) evidence of a current diagnosis of PTSD; (2) evidence of an in-service stressor, with credible supporting evidence that the claimed in-service stressor occurred; and (3) evidence of a causal nexus between the current symptomatology and the in-service stressor.  See 38 C.F.R. § 3.304(f); Cohen v. Brown, 10 Vet. App. 128, 140 (1997).

A threshold requirement for the granting of service connection is evidence of a current disability.  In the absence of a current disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  Notably, the Veteran is not a licensed medical professional and has not been shown to otherwise possess any requisite knowledge, skill, experience, training, or education to competently diagnose complex medical conditions, such as an acquired psychiatric disability; thus, he is not competent to provide expert medical opinion regarding such diagnoses.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).

In January 2014, the Veteran was provided with a mental health VA examination; the examiner found that he did not satisfy the diagnostic criteria for any acquired psychiatric disability.  See VA Examination, 1 (Jan. 22, 2014).  No other evidence has been submitted to competently indicate that the Veteran has an acquired psychiatric disability of any type.  In the absence of a current disability, the threshold criteria for service connection for an acquired psychiatric disability are not met.  See 38 U.S.C. §§ 1110, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).


ORDER

Service connection for an acquired psychiatric disability is denied.


REMAND

In January 2014, the Veteran was provided with a VA examination to address the nature and severity of his service-connected diabetes; the examiner indicated that the Veteran did not experience any complications related to his diabetes.  See VA Examination, 2 (Jan. 22, 2014).  Notably, a private medical opinion implied that the Veteran was also diagnosed with CAD and that this disability was potentially related to his diabetes.  See Private Treatment Records, 1 (Mar. 21, 2014).  

The most recent private opinion indicates that either the prior VA examination was based upon an inaccurate factual premise or the Veteran's condition has worsened, which necessitates a remand for a more contemporaneous and/or adequate examination.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993) (holding that the Board may reject a medical opinion based on an inaccurate factual basis); see also Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (new examinations will be requested whenever VA determines there is a need to verify the current severity of a disability); see also Barr v. Nicholson, 21 Vet. App. 303 (2007) (holding that once VA provides an examination, it must provide an adequate one).

The remaining claim for a TDIU is inextricably intertwined with the claim being remanded; therefore, adjudication of the TDIU claim would be premature at this juncture.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991). 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Obtain any outstanding VA and/or private treatment records relevant to the claims remaining on appeal.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and severity of his service-connected diabetes.  The AOJ should ensure that the examiner provides all necessary information for rating purposes.  The examiner should also address the functional impact of this disability.

3.  Then, re-adjudicate the claims.  If any of the benefits sought are not granted in full, furnish the Veteran and his representative with a supplemental statement of the case and return the appeal to the Board. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).


______________________________________________
H.M. WALKER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


